Order, Supreme Court, New York County, entered January 8, 1975, granting defendant’s motion to dismiss the complaint on the ground of forum non conveniens, unanimously affirmed. Respondent shall recover of appellant $60 costs and disbursements of this appeal. Considering the entire background of this litigation, including the facts that "the very acts which form the basis of [plaintiff’s] claims in this action”, occurred within the State of Florida, that there is a related action already pending in Florida, as well as the parties’ nexus to the State of Florida, we conclude that New York is an inconvenient forum for trial of this action and that the dispute should more appropriately be litigated in the State of Florida. Concur—Markewich, J. P., Kupferman, Murphy, Tilzer and Nunez, JJ.